                 Case 7:18-cv-11793-KMK Document 20-2 Filed 06/17/19 Page 1 of 1


                                 Copyrights-In-Suit for IP Address 69.118.108.19

ISP: Optimum Online High Speed Internet Service
Location: Yonkers, NY



                                Registration        Date of First         Effective Date of   Most Recent Hit
Title                           Number              Publication           Registration        UTC
Fashion Show Fucking            PA0002149328        01/04/2019            01/07/2019          01/08/2019

Tight Teen Fucks Herself        PA0002144407        10/28/2018            11/27/2018          10/31/2018

California Couple Cumming in    PA0002144398        10/26/2018            11/27/2018          10/30/2018
Malibu

Sexy Surfing Lessons            PA0002144405        10/11/2018            11/27/2018          10/15/2018

Sexy Movies Cum Inside          PA0002140490        09/14/2018            09/24/2018          09/24/2018

Lesbian Pillow Fight Fantasy    PA0002140371        09/11/2018            09/24/2018          09/14/2018

Threeway Strip Poker            PA0002133715        07/27/2018            08/02/2018          07/30/2018

When You Least Expect It        PA0002130447        06/23/2018            07/03/2018          06/26/2018


Total Malibu Media, LLC Copyrights Infringed: 8




                                                   EXHIBIT B
SNY509
